DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the crank angle measurement unit must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: supercharger rotation speed measurement unit in claims 1-5 and 7-9, and crank angle measurement unit in claims 5 and 7-9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 7-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim limitation “a misfire index calculation unit calculating a misfire index” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link not recognized in the art as having definite meaning as the name of a structure. One of ordinary skill in the art would not understand the “sensor signal processing unit” to be an art recognized engine control unit (ECU), as one of ordinary skill would expect control device 41 to be the ECU, which is disclosed as a separate unit from the sensor signal processing unit. As the structure of the sensor signal processing unit - which the misfire index calculating unit is disclosed as part of - is not disclosed, there is insufficient disclosure of the structure to perform the claimed function. See MPEP 2181(IV).
Claim limitation “a misfire determination unit determining a misfire” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. ¶0032 of the original disclosure states “The sensor signal processing unit 42 is provided with a misfire index calculation unit 51 and a misfire determination unit 52.” There is no further disclosure of the structure of the “sensor signal processing unit”. Further “sensor signal processing unit” is not recognized in the art as having definite meaning as the name of a structure. One of ordinary skill in the art would not understand the “sensor signal processing unit” to be an art recognized engine control unit (ECU), as one of ordinary skill would expect control device 41 to be the ECU, which is disclosed as a separate unit from the sensor signal processing unit. As the structure of the sensor signal processing unit - which the misfire determination unit is disclosed as part of - is not disclosed, there is insufficient disclosure of the structure to perform the claimed function. See MPEP 2181(IV).
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a misfire index calculation unit calculating a misfire index” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. ¶0032 of the original disclosure states “The sensor signal processing unit 42 is provided with a misfire index calculation unit 51 and a misfire determination unit 52.” There is no further disclosure of the structure of the “sensor signal processing unit”. Further “sensor signal processing unit” is not recognized in the art as having definite meaning as the name of a structure. One of ordinary skill in the art would not understand the “sensor signal processing unit” to be an art recognized engine control unit (ECU), as one of ordinary skill would expect control device 41 to be the ECU, which is disclosed as a separate unit from the sensor signal processing unit. As the structure of the sensor signal processing unit - which the misfire index calculating unit is disclosed as part of - is not disclosed, there is insufficient disclosure of the structure to perform the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “a misfire determination unit determining a misfire” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link not recognized in the art as having definite meaning as the name of a structure. One of ordinary skill in the art would not understand the “sensor signal processing unit” to be an art recognized engine control unit (ECU), as one of ordinary skill would expect control device 41 to be the ECU, which is disclosed as a separate unit from the sensor signal processing unit. As the structure of the sensor signal processing unit - which the misfire determination unit is disclosed as part of - is not disclosed, there is insufficient disclosure of the structure to perform the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blythe et al. (US PGPub 2017/0107924), hereinafter “Blythe”.
Regarding claim 1, Blythe discloses an engine misfire detection device comprising:
a supercharger rotation speed measurement unit (191/193) measuring a rotation speed of a supercharger (¶0033 – one of ordinary skill in the art would recognize a turbocharger as a type of supercharger);
a misfire index calculation unit calculating a misfire index from a degree of change in the rotation speed of the supercharger measured by the supercharger rotation speed measurement unit (¶¶0010,0048,0057-0058 – the term “misfire index” does not have a special definition and is interpreted as a value used for determining misfire; Blythe discloses calculating instantaneous turbocharger speed fluctuations, which are is the difference between the current turbocharger speed and the “valley” speed ¶0048, therefore instantaneous turbocharger speed fluctuations are a degree of change in the rotation speed of the supercharger); and
a misfire determination unit determining a misfire in an engine when the misfire index calculated by the misfire index calculation unit exceeds a pre-set determination value (¶¶0058-0059).

Regarding claim 2, Blythe discloses the misfire index calculation unit calculates the misfire index based on the degree of change in the rotation speed of the supercharger at a top dead center position of a piston entailed by crankshaft rotation (¶0048 – Blythe discloses the degree of change in rotation speed being continuously calculated, which includes at top dead center of a piston, See also Fig. 3).

Regarding claim 3, Blythe discloses the misfire index calculation unit regards a decrease rate of the rotation speed of the supercharger at the top dead center position as the misfire index (¶0048,0057,0059 – Blythe discloses “an average magnitude of the turbocharger speed fluctuations for all the engine cylinders over a period of time” ¶0057 which as presented is deemed equivalent to a change rate of the rotation speed of the supercharger as both terms represent a deviation of measured speed over time, further as Blythe discloses the magnitude of fluctuations includes decreases ¶0048 and misfire occurs at decreases ¶0059, this disclosure is interpreted as equivalent to “decrease rate of the rotation speed”, and as previously noted, Blythe discloses continuously calculating these values, therefore Blythe discloses calculating the value at top dead center.).

Regarding claim 4, Blythe discloses the misfire index calculation unit calculates a decrease rate of the rotation speed of the supercharger at the top dead center position and regards a deviation of the ¶0058 – see claim 3 above).

Regarding claim 5, Blythe discloses a crank angle measurement unit measuring a crank angle is provided (¶0037) and the misfire determination unit specifies a misfiring cylinder based on the crank angle measured by the crank angle measurement unit when the misfire in the engine is determined (¶0048).

Regarding claim 6, Blythe discloses an engine misfire detection method comprising:
a step of measuring a rotation speed of a supercharger  (¶0033 – one of ordinary skill in the art would recognize a turbocharger as a type of supercharger);
a step of calculating a misfire index from a degree of change in the rotation speed of the supercharger (¶¶0010,0048,0057-0058 – the term “misfire index” does not have a special definition and is interpreted as a value used for determining misfire; Blythe discloses calculating instantaneous turbocharger speed fluctuations, which are is the difference between the current turbocharger speed and the “valley” speed ¶0048, therefore instantaneous turbocharger speed fluctuations are a degree of change in the rotation speed of the supercharger); and
a step of determining a misfire in an engine when the misfire index exceeds a pre-set determination value (¶¶0058-0059).

Regarding claim 7, Blythe discloses a crank angle measurement unit measuring a crank angle is provided (¶0037) and the misfire determination unit specifies a misfiring cylinder based on the crank angle measured by the crank angle measurement unit when the misfire in the engine is determined (¶0048).

Regarding claim 8, Blythe discloses a crank angle measurement unit measuring a crank angle is provided (¶0037) and the misfire determination unit specifies a misfiring cylinder based on the crank angle measured by the crank angle measurement unit when the misfire in the engine is determined (¶0048).

Regarding claim 9, Blythe discloses a crank angle measurement unit measuring a crank angle is provided (¶0037) and the misfire determination unit specifies a misfiring cylinder based on the crank angle measured by the crank angle measurement unit when the misfire in the engine is determined (¶0048).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A WERNER whose telephone number is (571)272-5149.  The examiner can normally be reached on Monday - Friday 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ROBERT A WERNER/Patent Examiner, Art Unit 3747                                                                                                                                                                                                        /30